Name: COMMISSION REGULATION (EC) No 194/95 of 31 January 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  economic policy;  regions of EU Member States
 Date Published: nan

 No L 24/104 Official Journal of the European Communities 1 . 2. 95 COMMISSION REGULATION (EC) No 194/95 of 31 January 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the appli ­ cation of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid Whereas Commission Regulation (EC) No 1 88/95 (J, alte ­ ring the export refunds on milk and milk products, adjusts the refunds on certain milk products ; whereas the aid for certain products listed in Annex II to Regulation (EEC) No 2219/92 should be adapted in order to take account of those adjustments, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance 0, as last amended by Regulation (EC) No 134/95 0, fixes the aid for milk products ; Arttcle 1 Annex II to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 6. (4) OJ No L 238, 23. 9 . 1993, p. 24. 0 OJ No L 218, 1 . 8 . 1992, p. 75. 0 OJ No L 19, 27. 1 . 1995, p. 36. y ) See page 75 of this Official Journal . No L 24/1051 . 2 . 95 Official Journal of the European Communities ANNEX ANNEX II fin ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (S) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (') : 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 C) 6,062 0401 10 90 Other 0401 10 90 000 C) 6,062 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres : \  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 C) 6,062  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 C) 9,370 0401 20 19    Other :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 C) 6,062  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 C) 9,370   Exceeding 3 % : 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 C) 12,47  Of a fat content, by weight, exceeding 4 % 0401 20 91 500 0 ) 14,54 0401 20 99    Other :  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 C) 12,47  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 C ) 14,54 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight :  Not exceeding 10 % 0401 30 11 100 C ) 18,67  Exceeding 10 % but not exceeding 17 % 0401 30 11 400 C) 28,79  Exceeding 1 7 % 0401 30 11 700 0 ) 43,25 0401 30 19    Other :  Of a fat content, by weight :  Not exceeding 10 % 0401 30 19 100 0 18,67  Exceeding 10 % but not exceeding 17 % 0401 30 19 400 O 28,79  Exceeding 1 7 % 0401 30 19 700 C ) 43,25   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight :  Not exceeding 35 % 0401 30 31 100 C) 51,51  Exceeding 35 % but not exceeding 39 % 0401 30 31 400 C) 80,43  Exceeding 39 % 0401 30 31 700 C ) 88,69 No L 24/106 Official Journal of the European Communities 1 . 2. 95 (ia ECU/100 ¿i  weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0401 30 39    Other :  Of a fat content, by weight :  Not exceeding 35 % 0401 30 39 100 C) 51,51  Exceeding 35 % but not exceeding 39 % 0401 30 39 400 C) 80,43  Exceeding 39 % 0401 30 39 700 C) 88,69 Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content^ by weight :  Not exceeding 68 % 0401 30 91 100 C) 101,08  Exceeding 68 % but not exceeding 80 % 0401 30 91 400 0 148,57  Exceeding 80 % 0401 30 91 700 C) 173,37 0401 30 99  Other :  Of a fat content, by weight : l  Not exceeding 68 % 0401 30 99 100 C) 101,08 l  Exceeding 68 % but not exceeding 80 % 0401 30 99 400 C) 148,57 I  Exceeding 80 % 0401 30 99 700 C) 173,37 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1,5 % 0402 10 11 000 0402 10 19 000 (2) 70,28 ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27 % 0402 21 11 900 0402 21 19 900 (2) 117,90 0405 00 Butter and other fats and oils derived from milk : l 0405 00 1 1  Of a fat content, by weight, not exceeding 85 % :   In immediate packings of a net content not exceeding 1 kg  Of a fat content, by weight, not exceeding 85 % : l  Of less than 62 % 0405 00 11 100   Of 62 % or more but less than 78 % 0405 00 1 1 200 136,94  Of 78 % or more but less than 80 % 0405 00 11 300 172,29  Of 80 % or more but less than 82 % 0405 00 1 1 500 ·l 176,71 l  Of 82 % or more 0405 00 11 700 181,13 0405 00 19   Other :  Of a fat content, by weight, not exceeding 85 % :  Of less than 62 % 0405 00 19 100   Of 62 % or more but less than 78 % 0405 00 19 200 136,94  Of 78 % or more but less than 80 % 0405 00 19 300 172,29  Of 80 % or more but less than 82 % 0405 00 19 500 176,71 I  Of 82 % or more 0405 00 19 700 181,13 0405 00 90  Other :  Of a fat content, by weight : I  Not exceeding 99,5 % 0405 00 90 100 181,13 ll  Exceeding 99,5 % 0405 00 90 900 233,21 ex 0406 Cheeses : 0406 90 23 Edam 0406 90 23 900 129,12 0406 90 25 Tilsit 0406 90 25 900 129,12 0406 90 76    Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸ 0406 90 76 100 105,69 1 . 2. 95 Official Journal of the European Communities No L 24/107 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0406 90 78 _______ Gouda        Other cheeses, of a water content, calculated by weight, of the non-fatty matter 0406 90 78 100 105,69 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 0406 90 79 900 109,42 0406 90 81 Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 81 900 124,02 0406 90 86         Exceeding 47 % but not exceeding 52 % :  Cheeses produced from whey 0406 90 86 100  - Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % 0406 90 86 200 O 85,37  Of 5 % or more but less 19 % 0406 90 86 300 0 93,61  Of 19 % or more but less than 39 % 0406 90 86 400 0 105,69  Of more than 39 % 0406 90 86 900 (3) 124,02 0406 90 87         Exceeding 52 % but not exceeding 62 % :  Cheeses produced from whey - Other :  Of a fat content, by weight, in the dry matter : 0406 90 87 100   Of less than 5 % 0406 90 87 200 0 85,37  Of 5 % or more but less than 19 % 0406 90 87 300 (3) 93,61  Of 19 % or more but less than 39 % 0406 90 87 400 (3) 105,69  Of more than 39 % :  Idiazabal, Manchego and Roncal, manu ­ factured exclusively from sheep's milk 0406 90 87 951 (3) 144,07  Maasdam 0406 90 87 971 (3) 129,12  Manouri, of a fat . content, by weight, of 30 % or more 0406 90 87 972 (3) 45,76  Other 0406 90 87 979 (3) 129,12 0406 90 88         Exceeding 62 % but not exceeding 72 % :  Cheeses produced from whey 0406 90 88 100   Other :  Of a fat content, by weight in the dry matter :  Of less than 5 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 200 (3) 85,37  Of 5 % or more but less than 19 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 300 (3) 93,61  Other 0406 90 88 900  No L 24/108 Official Journal of the European Communities 1 . 2. 95 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. 0 In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted.'